DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 6 both recite the limitation “the first multi-section antenna further includes…”  There is insufficient antecedent basis for this limitation in the claim.  The claims should read “a first multi-section antenna component further includes....  
first radiating element”.  There is insufficient antecedent basis for this limitation “the first radiating element” in the claim.  The claims should read “the radiating element”.  The term “first” should be deleted.

Allowable Subject Matter

Claims 1, 4 and 7-12 allowed.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of the first radiating element has a maximum size larger than 1/20 times the free-space wavelength corresponding to the first lowest frequency: the first radiation booster element is non-resonant in the frequency range of operation and has a maximum size smaller than 1/20 times the free-space wavelength corresponding to the first lowest frequency.  
 	Andujar Linares (US 2016/0285166) and Anguera Pros (US 2014/0015730) are all cited as teaching some elements of the claimed invention including an antenna system, a ground plane layer, a matching network, and conductive elements.


Regarding independent claim 11, patentability exists, at least in part, with the claimed features of the second section includes a radiation booster element that is non-resonant in the first and second frequency ranges and has a maximum size smaller than 1/20 times the free-space wavelength corresponding to the first lowest frequency; and the radiating element and the radiation booster element are spaced apart from each other by a gap that is between 0.25 mm and 4.0 mm in length.  
 	Andujar Linares  and Anguera Pros are all cited as teaching some elements of the claimed invention including an antenna component, a printed circuit board, a ground plane layer, a matching network, and conductive elements.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 14, patentability exists, at least in part, with the claimed features of the radiation booster element is non-resonant in the first frequency range and has a maximum size smaller than 1/20 times the free-space wavelength corresponding to the first lowest frequency; and the radiating element and the radiation booster element are spaced apart from each other by a gap that is between 0.25 mm and 4.0 mm in length. 
 	Andujar Linares and Anguera Pros are all cited as teaching some elements of the claimed invention including an antenna system, a ground plane layer, a matching network, and conductive elements.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845